DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a national stage entry under 35 U.S.C. §371 of International Application No. PCT/JP2020/02063 filed 5/26/2020.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. JP2019-101341 filed 5/30/2019, which papers have been placed of record in the file.  
Claims 1-7 are pending. 

 
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aso et al. (JP 2015030931). A machine translation is provided with this office action. 
	Regarding claim 1: Aso is directed to a carbon fiber precursor treatment agent comprising a nonionic surfactant, an amino modified silicone, and a dimethyl silicone. 
	Table 1 show below demonstrates a carbon fiber precursor treatment agent comprising a non-ionic surfactant B-1, B-2, B-3, an amino modified silicone and a dimethyl silicone with a kinematic viscosity at 25 °C of A-1 of 100 mm2/s, A-3 of 90 mm2/s, and A-5 of 70 mm2/s (p. 8-9 Aso). Specifically, components A-3 and A-5 are both amino modified silicone and a dimethyl silicone resins. In other words, component A-3 (aminopropyl polydimethylsiloxane) and A-5 (aminoethyl aminopropyl polydimethylsiloxane) are equivalent to both a dimethyl silicone and an amino modified silicone, given the broadest reasonable interpretation. 
	Example 3 comprises 5 parts by weight A-5 and 50 parts by weight A-2, wherein A-5 is a polydimethylsiloxane having a kinematic viscosity of 70 mm2/s and the resulting mass ratio of amino modified silicone A-2 with respect to the content of dimethyl silicone A-5 is 50/5, which is within the claimed range of 99.9/0.1 to 90/10. 

    PNG
    media_image1.png
    528
    744
    media_image1.png
    Greyscale

	Regarding claim 2: Example 3 comprises a total content of 100 parts by mass of nonionic surfactants B-1, B-2, B-3 are contained in a ratio of 45 parts by mass, the amino modified silicone A-2 is contained in a ratio of 50 parts by mass, and the dimethyl polysiloxane is contained in a ratio of 5 parts by mass. 
	Regarding claim 3: Aso is directed to a carbon fiber precursor treatment agent comprising a nonionic surfactant, an amino modified silicone, and a dimethyl silicone. 
	Table 1 show below demonstrates a carbon fiber precursor treatment agent comprising a non-ionic surfactant B-1, B-2, B-3, an amino modified silicone and a 
Example 3 comprises total content of 100 parts by mass of nonionic surfactants B-1, B-2, B-3 are contained in a ratio of 45 parts by mass, the amino modified silicone A-2 is contained in a ratio of 50 parts by mass, and the dimethyl polysiloxane is contained in a ratio of 5 parts by mass.
Regarding claim 5: Aso is directed to a carbon fiber precursor to which the carbon fiber precursor treatment agent of claim 1 is adhered to. 
Regarding claim 7: Aso is directed to a carbon fiber precursor to which the carbon fiber precursor treatment agent of claim 1 is adhered to. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Aso.
Regarding claims 4, 6: Suitable amino modified silicone polymer have a kinematic viscosity at 25 °C of A-3 aminopropyl polydimethylsiloxane, viscosity 90 mm2/s. While a specific carbon fiber precursor simultaneously comprising A-3 in amounts stipulated in claim 1, it would have been obvious to have done so. For instance, Example 3 comprises 5 parts by weight A-5 and 50 parts by weight A-2, wherein A-5 is a polydimethylsiloxane having a kinematic viscosity of 70 mm2/s and the resulting mass ratio of amino modified silicone A-2 with respect to the content of dimethyl silicone A-5 is 50/5, which is within the claimed range of 99.9/0.1 to 90/10. Substitution of A-2 for A-3 in Example 3 would have been obvious since they are equivalents, i.e. both are amino substituted dimethyl silicone polymers. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition within the scope of claims 4, 6. 



Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2012/0021125). 
	Regarding claim 1: Nakayama is directed to a carbon fiber precursor treatment agent comprising a nonionic surfactant, an amino modified silicone, and a dimethyl silicone, namely an epoxy polyether silicone. The epoxy polyether silicone is a dimethyl silicone and is therefore equivalent to a dimethyl silicone, given the broadest reasonable interpretation.
The kinematic viscosity at 25 °C is not specifically restricted and should preferably range from 100 to 15,000 mm2/s ([0053] Nakayama). 
	The ratio of dimethyl silicone epoxy polyether modified silicone and amino modified silicone are in a weight ratio of 5:95 to 90:10 ([0073] Nakayama). It follows that the ratio of amino modified silicone with respect to the content of dimethyl silicone includes 95/5-90/10. 
	While a specific carbon fiber precursor treatment agent simultaneously comprising a dimethyl silicone having a kinematic viscosity of 5 to 200 mm2/s and a mass ratio of amino modified silicone with respect to the content of dimethyl silicone of 99.9/0.1 to 90/10, it would have been obvious to one skilled in the art to have selected such a composition since both the kinematic viscosity and mass ratio are taught as In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Therefore, in light of the suitable ranges and case law above, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition within the scope of claim 1. 
	Regarding claims 2-3: The polydimethyl silicone ranges from 1-95% by weight, the surfactant ranges from 5-50% by weight, and the dimethyl silicone to amino modified silicone weight ratio ranges from 5:95-90:10. It follows the amount of amino modified silicone includes amounts within the claimed range of 10-90.9 parts by mass. For instance, a total content is 100 parts by mass, comprising 60 wt% amino modified polydimethyl silicone, 35 parts by mass nonionic surfactant, and 5 parts amino modified dimethyl silicone is within the scope of both Nakayama as well as the present invention, it is clear the amounts at least overlap. A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
	Regarding claim 4: The viscosity of the amino modified silicone at 25 C is not restricted, although can range from 100 to 15,000 mm2/s ([0068] Nakayama). 
	Regarding claim 5: A carbon fiber precursor to which the carbon fiber precursor treatment agent is adhered is disclosed throughout. 
Regarding claim 6: The viscosity of the amino modified silicone at 25 C is not restricted, although can range from 100 to 15,000 mm2/s ([0068] Nakayama).
	Regarding claim 7: A carbon fiber precursor to which the carbon fiber precursor treatment agent is adhered is disclosed throughout.
	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764